        Case 7:20-cv-07249-PMH
Case 7-20-cv-07249-PMH          Document
                          Document       18 inFiled
                                   17 Filed    NYSD 11/25/20 Page 1 ofPage
                                                      on 11/24/2020    2   1 of 2

               K URZM A N E ISE NB E RG C O RBI N & L EV ER , LLP
                                                ATTORNEYS AT LAW
                                  TH
     ONE NORTH BROADWAY, 12                                                    666 THIRD AVENUE, 10TH FLOOR
               FLOOR                                                            NEW YORK, NEW YORK 10017
    WHITE PLAINS, NEW YORK 10601                                                    TEL: (212) 697-5550
            TEL: (914) 285-9800                                                     FAX: (646) 697-9570
            FAX: (914) 285-9855



                                                                    November 24, 2020
Via CM/ECF

Honorable Philip M. Halpern, U.S.D.J.
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

                                       Re: 1) Campbell v. Plant Health Intermediate, Inc.
                                              Case No.: 19-cv-03017 (PMH) (“Action No. 1”)

                                           2) Plant Health Intermediate, Inc. v. Campbell, et al.
                                              Case No.: 7:20-cv-07249(PMH) (“Action No. 2”)
Dear Judge Halpern:

        We represent Plaintiff Nicole Campbell (“Plaintiff”) in Action No. 1 and defendants Rupert
Campbell (“Rupert”) and Clare Reinbergen (“Clare” and with Rupert, “Defendants”) in Action
No. 2. Pursuant to Rule 1(C) of Your Honor’s Individual Rules of Practice, the parties are jointly
requesting a 60-day extension of existing discovery deadlines in Action No. 1 and an adjournment
of the pre-motion conference in Action No. 2 presently scheduled for December 1, 2020, at 11:30
a.m.

        Following the court’s direction on August 20 that the parties engage in mediation in Action
        1
No. 1, the parties proceeded to agree on the choice of a mediator. Thereafter, the parties both
submitted materials to the mediator. After the mediator received the parties’ materials, he resigned
his role without explanation. The parties promptly engaged a second mediator, Charles Moxley,
Jr. The parties submitted initial statements and materials to Mr. Moxley. After Mr.
Moxley reviewed all the materials, he conducted a series of ex parte and joint conferences with the
parties over the past several weeks. The parties have committed to mutual exchanges of
information and a robust schedule for additional mediation sessions that will proceed in
December.

       In furtherance of the process, the parties have agreed, subject to the Court’s approval, to
hold remaining discovery in abeyance while proceeding with our efforts in mediation.
Likewise, the parties agree that it would be appropriate to postpone the pre-motion
conference presently scheduled for December 1 in Action No. 2 to a date in early January.


1
  Although mediation has not been ordered in Action No. 2, it is a closely related action and the
issues in Action No. 2 are encompassed in the issues being mediated in Action No. 1.
        Case 7:20-cv-07249-PMH
Case 7-20-cv-07249-PMH          Document
                          Document       18 inFiled
                                   17 Filed    NYSD 11/25/20 Page 2 ofPage
                                                      on 11/24/2020    2   2 of 2
Hon. Philip M. Halpern, U.S.D.J.
November 24, 2020
Page 2

       The parties are proposing the following new dates for the completion of discovery in
Action No. 1:

       1) Fact discovery shall be completed by February 22, 2021;

       2) Non-expert depositions shall be completed by February 8, 2021;

       3) All expert discovery shall be completed by April 23, 2021;

       4) Plaintiff’s expert disclosures shall be made by March 5, 2021;

       5) Defendant’s expert disclosures shall be made by March 5, 2021;

       6) Rebuttal expert reports shall be exchanged by April 5, 2021; and

       7) All discovery shall be completed by April 23, 2021.

       We thank Your Honor for your time and consideration.

                                                   Respectfully,
                                                   Fred D. Weinstein
                                                   Fred D. Weinstein

cc: John Power, Esq. (via CM/ECF)         Application granted. The pre-motion conference
    Joseph P. Wodarski, Esq. (via CM/ECF) scheduled for December 1, 2020 in case number
                                          20-7249 is adjourned until January 13, 2021 at 9:15
                                          a.m. At the time of the scheduled conference all
                                          parties shall call (888) 398-2342; access code:
                                          3456831. Regarding the requested extensions of
                                          discovery deadlines in case number 19-3017, the
                                          parties shall submit a new Civil Case Discovery Plan
                                          and Scheduling Order with the agreed-upon dates for
                                          the Court to so order.

                                             SO ORDERED.

                                             ________________________
                                             Philip M. Halpern, U.S.D.J.

                                             Dated: New York, NY
                                                    November 25, 2020
